Exhibit 10.1

Sparton Corporation

425 North Martingale Road

Suite 2050

Schaumburg, Illinois 60173

800.772.7866

www.sparton.com

 

LOGO [g437747g71r82.jpg]

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT shall be effective as of the first day of employment which will
be agreed upon by both parties (“the Effective Date”), and is made between
SPARTON CORPORATION, an Ohio corporation, whose headquarters are located at 425
N. Martingale Road, Suite 2050, Schaumburg, IL 60173, hereafter called “the
Corporation,” as the employer, and Mark Schlei, hereafter called “the
Executive,” as the employee.

WHEREAS:

 

  (a) The Corporation wishes to retain the services of the Executive in the
capacity of a Chief Financial Officer (“CFO”); and

 

  (b) The Executive wishes to be employed by the Corporation in that capacity;
and

 

  (c) The parties desire to set forth the terms and conditions of the employment
of the Executive by the Corporation in writing;

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

ARTICLE I

EMPLOYMENT AND DUTIES

1.1 The Corporation hereby agrees to employ the Executive as CFO, and the
Executive agrees to such employment, all in accordance with the express terms,
conditions, duties and obligations set forth in this Agreement. The parties
agree that the relationship between the Corporation and the Executive created by
this Agreement is that of employer and employee.

1.2 The Executive shall be based at the Corporation’s headquarters located in
Schaumburg, IL, although significant travel will be required during the course
of performing assigned job duties. However, it is agreed upon by both parties
that the Executive’s main place of employment shall be the Corporation’s
headquarters located in Schaumburg, IL.



--------------------------------------------------------------------------------

LOGO [g437747g71r82.jpg]

 

1.3 The Executive shall, during the term of this Agreement:

 

  (a) Perform all duties and responsibilities assigned to him as CFO, and shall
report directly to the Chief Executive Officer (“CEO”). The Executive also will
be required to perform such other related duties and responsibilities as may be
assigned to the Executive by the CEO, or his or her designee, from time to time,
which related duties and responsibilities shall be in keeping with the general
nature of the duties of CFO or other leadership responsibilities as assigned.

 

  (b) Devote the whole of his working time, attention and ability to the
performance of his employment duties and responsibilities as set out herein, and
truly and faithfully serve the best interests of the Corporation at all times.
Executive’s duties may include providing services for both the Corporation and
its affiliates.

 

  (c) The Executive understands and agrees that his duties will include his
providing personal services to customers of the Corporation and the affiliates.
The Executive understands and agrees that, as a condition of performing services
for such customers, it may be necessary to agree to reasonable restrictions
imposed for the protection of the customer (including, without limitation,
confidentiality restrictions), and agrees to abide by such reasonable
restrictions

 

  (d) The Executive acknowledges and agrees that he owes a duty of loyalty,
fidelity, and allegiance under the laws of Ohio and applicable federal law to
act at all times in the best interests of the Corporation. In keeping with these
duties, the Executive shall make full disclosure to the Corporation of all
business opportunities pertaining to the Corporation’s business and shall not
appropriate for the Executive’s own benefit any such opportunities.

1.4 The Executive agrees to comply with all applicable laws and the
Corporation’s written policies or rules, exercise the utmost degree of
integrity, honesty, fidelity and good faith, and perform his duties with the
utmost degree of expertise, care and ability that may be expected of a person
having the education, training and experience equivalent to the education,
training and experience of the Executive.

ARTICLE II

TERM

2.1 The Executive’s employment shall be “at will” employment, with no set term.
The employment relationship may be terminated by either the Executive or the
Corporation at any time, for any reason or for no reason, as is further set
forth herein.

ARTICLE III

COMPENSATION

3.1 The Executive shall be paid a base salary of two hundred seventy thousand
dollars ($270,000) per year, (the “Base Salary”) subject to all applicable
statutory withholding of which shall be paid in accordance with the
Corporation’s regular payroll periods. The compensation payable to the Executive
as contemplated by this Agreement shall be subject to annual review by the CEO.

 

2



--------------------------------------------------------------------------------

LOGO [g437747g71r82.jpg]

 

3.2 In addition to the Base Salary provided for in Article 3.1 above, the
Executive will be eligible for:

 

  (a) A performance bonus target of forty percent (40%) of Executive’s Base
Salary based upon the Corporation’s Short Term Incentive Plan (STIP) program
provided certain target objectives, which will be established by the CEO, have
been attained. The bonus will be paid after a determination has been made
regarding whether the required objectives were met, but in any event not later
than ninety (90) days after the end of the particular fiscal year for which the
bonus is being paid. No bonus shall be due or payable to Executive if he is not
continuously employed by the Corporation through and on the payment date of the
bonus.

 

  (b) The Corporation’s Long Term Incentive Plan (LTIP) under the terms and
conditions set forth in that plan. On the Effective Date, the Corporation shall
grant and issue to Executive 15,000 shares of the Corporation’s common stock
(the “Restricted Stock Award”). The grant of the Restricted Stock Award shall be
subject to the terms and conditions contained in the Corporation’s standard
Award Agreement and the Amended and Restated Sparton Corporation Stock Incentive
Plan. The grant of the Restricted Stock Award is expressly conditioned upon the
Executive’s execution of the Award Agreement.

3.3 The Corporation agrees before, during and after the Agreement Term to
indemnify and hold harmless Executive (and advance him expenses) to the fullest
extent permitted by the Corporation’s articles of incorporation and/or by-laws,
or if greater, in accordance with applicable law for actions or inactions of the
Executive as an officer, director, employee or agent of the Corporation or any
affiliate or as a fiduciary of any benefit plan of any of the foregoing or as
otherwise set forth in the applicable document. Notwithstanding the foregoing,
however, the Corporation’s obligation to defend, indemnify and hold harmless
contained in this Section 3.3 shall not apply to claims between the Corporation
and the Executive (including the Executive’s heirs, estate, executors and
administrators) including, without limitation, disputes arising out of Article
VII Confidentiality and Covenant-Not-To-Compete. The Corporation also agrees to
provide the Executive with directors’ and officers’ liability insurance coverage
both during and, with regard to matters occurring during, employment or while
serving as a director of the Corporation or any affiliate, which coverage will
be at a level at least equal to the level being maintained at such time for the
then current officers and directors and shall continue until such time as suits
can no longer be brought against the Executive as a matter of law; provided,
however, that the Corporation shall not be required to maintain such insurance
coverage unless the Board determines that it is obtainable at reasonable cost.

 

3



--------------------------------------------------------------------------------

LOGO [g437747g71r82.jpg]

 

3.4 The provisions of this Agreement relating to compensation will be subject to
the recovery policies established by the Board, consistent with and pursuant to
applicable federal law, the rules of the Securities and Exchange Commission
(“SEC”) and any stock exchange on which stock of the of the Corporation is
traded, and the requirements of section 954 of the Dodd–Frank Wall Street Reform
and Consumer Protection Act and final rules issued by the SEC thereunder (or
implementing such provisions).

ARTICLE IV

BENEFITS

4.1 The Executive shall be entitled to receive or to participate in all employee
benefits offered to the salaried employees of the Corporation for which he
qualifies, under the same terms and subject to the same conditions as are then
in effect for other salaried employees, and as such benefits may exist from time
to time during the period of his employment, including, without limitation, the
Corporation’s medical, dental, vision, life/AD&D, disability plans, 401K plan,
and any applicable incentive programs. Nothing in this Section shall be
construed to prevent the Corporation from revising the benefits generally
provided to executives from time to time.

ARTICLE V

PAID TIME OFF

5.1 The Executive is eligible for Paid Time Off (PTO) as described in the
Corporation’s PTO policy. Eligibility for additional PTO in future years will be
in accordance with Corporation’s PTO policy. Any accrued but unused PTO
remaining at the end of each calendar year shall also be subject to the
provisions of the Corporation’s PTO policy.

ARTICLE VI

TERMINATION

6.1 Either the Executive or the Corporation shall be entitled, upon written
notice to the other party, to terminate this Agreement at any time, for any
reason or for no reason, as the Executive’s employment is “at will.” The
Executive’s employment with the Corporation also may be terminated by the
Corporation at any time for “just cause”. For the purposes of this Agreement
“just cause” shall mean any of the following: (a) gross negligence; (b) the
commission by the Executive of any willful or intentional act which could
reasonably be expected to injure the reputation, business or business
relationships of the Corporation or which could reasonably be expected to bring
the Executive or the Corporation into disrepute, or the commission of any act
which is a breach of the Executive’s fiduciary duties to the Corporation;
(c) conviction or commission of or the entry of a guilty plea or pleas of no
contest to any felony, or to any other crime involving moral turpitude,
dishonesty, theft, unethical or unlawful conduct; (d) breach of applicable
confidentiality, nonsolicitation or noncompetition provisions to which he is
subject, including such provisions under this Agreement; (e) unsatisfactory
performance; (f) a breach of any material provision of the Corporation’s Code of
Business Conduct and Ethics or other policies and procedures; (g)

 

4



--------------------------------------------------------------------------------

LOGO [g437747g71r82.jpg]

 

use of alcohol or drugs to the extent such use adversely affects the Executive’s
ability to perform his duties or adversely affects the business reputation of
the Executive or the Corporation; (h) use of illegal drugs; or (i) failure or
refusal to substantially perform Executive’s duties and responsibilities to the
Corporation as reasonably determined from time to time by the CEO or the CEO’s
designee.

For any termination pursuant to subsections (e), (f) or (i) above, the
Corporation shall first give written notice of the breach to the Executive, and
if the breach is susceptible to a cure, the Corporation shall give the Executive
a reasonable opportunity to promptly (within 30 days) cure the breach.

6.2 In the event of the death or Disability of the Executive, the Corporation
shall be entitled to terminate this Agreement. Upon such termination, the
Corporation shall pay to the Executive, or in the event termination is due to
death, to his legal personal representative, that portion of the Executive’s
Base Salary owed up to and including the date of termination. This payment will
be made within thirty (30) days following termination of employment. Following
such payment, the Corporation shall have no further obligation to the Executive
or his heirs and beneficiaries, under this Agreement. For the purposes of this
Agreement, Disability shall be defined as the inability of the Executive to
effectively perform his duties due to physical or mental illness or injury, in
the sole judgment of the Corporation, for a total of ninety (90) days out of any
one hundred eighty (180) day period. Eligibility for any benefits which may be
available to the Executive or his survivors through any employee plans or
benefit programs of the Corporation due to death or disability will be
determined in accordance with the terms of such plans or programs.

6.3 If the Corporation terminates the Executive’s employment for any reason
other than “just cause”, death, or disability, the Corporation shall provide
Executive with the following Separation Benefits:

 

  (a) A one-time, Severance Payment equivalent to nine (9) months of current
Base Salary. If, however, the Executive is involuntarily terminated within
twelve (12) months of a “Change in Control,” the Severance Payment shall be
equivalent to twelve (12) months of current Base Salary. This Severance Payment
will be made as a part of the Corporation’s standard payroll over the applicable
nine (9) or twelve (12) month period and shall be subject to standard payroll
deductions and all other legal requirements. The Severance Payment shall
commence on the first pay period after the sixtieth (60th) day following
Executive’s date of termination.

 

  (b) Payment of nine (9) months of COBRA premiums or, in the event of an
involuntary termination within twelve (12) months of a Change in Control only,
twelve (12) months of COBRA premiums for medical insurance for Executive and/or
his dependents if, and only if, Executive timely elects coverage for COBRA
continuation.

 

5



--------------------------------------------------------------------------------

LOGO [g437747g71r82.jpg]

 

  (c) Payment of outplacement services in an amount not to exceed twenty-five
thousand dollars ($25,000.00).

 

  (d) Executive agrees that in order to receive the Separation Benefits,
Executive must execute a separation agreement and general waiver and release of
claims (“Release”) in a form satisfactory to the Corporation and he must return
to the Corporation any property belonging to the Corporation which is in the
Executive’s possession or under his control. If Executive fails to return the
Release to Corporation in sufficient time so that it becomes irrevocable within
sixty (60) days after the date of termination, Executive shall forfeit his right
to the Separation Benefits. Executive further agrees that in the event he
violates Article VII, the Corporation may terminate the Separation Benefits and
Executive will repay any Separation Benefits he has received and any COBRA
premiums paid by Corporation.

 

  (e) For purpose of this Article 6.3, the term “Change in Control” means:
(i) any one person, or more than one person acting as a group, acquires
ownership of stock of the Corporation that, together with stock held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Corporation; (ii) any one
person, or more than one person acting as a group, acquires (or has acquired
during any twelve (12) month period) ownership of stock of the Corporation
possessing thirty percent (30%) or more of the total voting power of the stock
of the Corporation; (iii) a majority of the members of the Board of Directors is
replaced during any twelve (12) month period by directors whose appointment is
not endorsed by a majority of the members of the Board of Directors before the
date of appointment or election; or (iv) any one person, or more than one person
acting as a group, acquires (or has acquired during any twelve (12) month
period) assets from the Corporation that have a total gross fair market value
equal to or more than forty percent (40%) of the total gross fair market value
of all of the assets of the Corporation immediately before such acquisition or
acquisitions.

 

  (f) This Section 6.3 is intended to satisfy the requirements of the exemption
from the application of Code Section 409A for separation pay plans under
Treasury Regulation Section 1.409A-1(b)(9). To the extent the aggregate payments
due hereunder do not satisfy such exception, any excess payments shall be
subject to the provisions of Article X.

6.4 Unless otherwise consented to by the Corporation in writing, the Executive
shall be entitled, upon thirty (30) days written notice to the Corporation, to
terminate this Agreement and his employment with the Corporation for any reason
or for no reason, and in the event of such termination the Corporation shall
only be required to pay the Executive, on a pro-rata basis, his Base Salary
which has accrued up to the date of termination.

 

6



--------------------------------------------------------------------------------

LOGO [g437747g71r82.jpg]

 

6.5 Upon termination of this Agreement for whatever reason, the Executive shall
immediately deliver to the Corporation all property of the Corporation which the
Executive has in his possession or under his control.

ARTICLE VII

CONFIDENTIALITY AND COVENANT-NOT-TO-COMPETE

7.1 The Executive will execute the confidentiality agreement(s) and any such
other agreements as are normally required to be executed by other Corporation
salaried employees. During the period of his employment and thereafter, the
Executive will abide by the terms of the said agreements and keep confidential
all confidential information pertaining to the Corporation which the Executive
learned while employed by the Corporation, as such confidential information is
defined in the applicable confidentiality agreement(s). The promises, rights and
obligations stated in Article VII shall survive the termination of Executive’s
employment or this Agreement.

7.2 The Executive shall not, directly or indirectly, within the territory
comprising the United States and Canada, during his employment and for a period
of eighteen (18) months following the date of termination of his employment for
whatever reason, either individually or in partnership or jointly or in
conjunction with any person or persons, firm, association, joint venture,
syndicate, company or corporation as principal, agent, shareholder, employee, or
consultant, engage in any of the same business endeavors engaged in by
Corporation and any of its subsidiaries, or:

 

  (a) induce or attempt to influence or induce any of the employees of the
Corporation (including its subsidiaries) to leave their employment;

 

  (b) hire, employ or utilize the services of any employee of the Corporation
(including its subsidiaries); or

 

  (c) contact any Corporation customer (or prospective customer that Corporation
is actively soliciting) for the purposes of: (i) inducing them to terminate
their business relationship with Corporation, (ii) discouraging them from doing
business with Corporation, or (iii) offering products or services that are
similar to or competitive with those of Corporation. “Contact” with any customer
includes responding to contact initiated by the customer.

7.3 It is agreed between the parties that the terms of this Article are
reasonable and that the Executive has received adequate consideration for the
covenants and obligations undertaken by him, as contained herein. Executive
further agrees that this Article is reasonably necessary for the protection of
the Corporation’s confidential information as defined in the applicable
confidentiality agreement(s). The Executive further acknowledges that a breach
or threatened breach by the Executive of the provisions of this Article may
result in the Corporation suffering irreparable harm which cannot be calculated
or fully or adequately compensated by recovery of damages alone. Accordingly,
the Executive agrees that the Corporation shall be entitled to interim or
permanent injunctive relief without

 

7



--------------------------------------------------------------------------------

LOGO [g437747g71r82.jpg]

 

having to prove damages or post a bond or other security, specific performance
and other equitable remedies, in addition to any other relief to which the
Corporation may become entitled, in the event of any such breach. Additionally,
if Executive violates this Article, in addition to all other remedies available
to the Corporation at law, in equity, and under contract, Executive agrees that
he is obligated to pay all the Corporation’s costs of enforcement of this
Article, including attorneys’ fees and expenses.

ARTICLE VIII

COOPERATION

8.1 Executive agrees that after the termination of his employment, Executive may
have to cooperate with Corporation with respect to matters of which Executive
may have knowledge due to Executive’s employment, including but not limited to
any transition of Executive’s work responsibilities and any defense of any
claims, causes of action, or charges brought against Corporation. Executive
agrees to cooperate fully with Corporation, including talking to and/or meeting
with Corporation representatives, employees, agents and attorneys and providing,
if necessary, testimony in any forum. Corporation in turn agrees to provide
reasonable notice to Executive should Executive’s cooperation in any matter be
required. To the extent Corporation requires assistance and cooperation after
Executive has received his last Separation Payment, Corporation agrees to
reasonably compensate Executive for his time; provided, however, Corporation
shall not have to compensate Executive, if Corporation terminated him with just
cause, or for his assistance with litigation, including his testimony in any
forum. Corporation will make all reasonable efforts to insure that such
assistance and cooperation will not materially interfere with Executive’s
employment and business responsibilities. Executive agrees that any failure to
provide such cooperation as may be required shall be a breach of a material term
of this Agreement.

8.2 Executive shall be entitled to reimbursement of any reasonable out-of-pocket
expenses for travel, lodging, meals and other transportation incurred by him in
relation to any cooperation supplied by Executive as described in this
Section 8, subject to the Corporation’s regular business expense policies and
procedures.

ARTICLE IX

NOTICE

9.1 Any notice required to be given hereunder shall be in writing and may be
delivered personally or sent by facsimile transmission or other means of
recorded electronic communications or sent by registered mail to the parties
hereto at the following addresses:

 

8



--------------------------------------------------------------------------------

LOGO [g437747g71r82.jpg]

 

To the Corporation:

Sparton Corporation

425 N. Martingale Road

Suite 2050

Schaumburg, IL 60173

 

  Attention: Larry Brand

       Vice President, Human Resources

To the Executive:

Mark Schlei

1836 Baybrook Court

Naperville, IL 60564

Any notice given shall be deemed to have been given and received on the business
day on which it was so delivered, and if not a business day, then on the
business day next following the day of delivery, and, if sent by electronic
communications or facsimile shall be deemed to have been received on the next
business day following the date of transmission and if mailed, shall be deemed
to have been given and received on the fifth day following the day on which it
was so mailed.

9.2 Either party may change their address for notice in the aforesaid manner.

ARTICLE X

CODE SECTION 409A

10.1 To the extent a payment hereunder is, or shall become, subject to the
application of Code Section 409A, the following shall apply:

 

  (a) The Corporation may delay payment hereunder only upon such events and
conditions as the IRS may permit in generally applicable published regulatory or
other guidance under Code Section 409A, including, without limitation, payments
that the Corporation reasonably anticipates will be subject to the application
of Code Section 162(m), or will violate Federal securities laws or other
applicable law; provided that any such delayed payment will be made at the
earliest date at which the Corporation reasonably anticipates that the making of
the payment would not cause such a violation;

 

9



--------------------------------------------------------------------------------

LOGO [g437747g71r82.jpg]

 

  (b) The time or schedule of payment hereunder may be accelerated only upon
such events and conditions as the IRS may permit in generally applicable
published regulatory or other guidance under Code Section 409A, including,
without limitation, payment to a person other than the Executive to the extent
necessary to fulfill the terms of a domestic relations order (as defined in Code
Section 414(p)(1)(B)) or payment of the amount required to be included in income
for the Executive as a result of failure of this Agreement at any time to meet
the requirements of Code Section 409A with respect to the Executive;

 

  (c)

If, as of the date Executive’s employment terminates, (1) any stock of the
Corporation is publicly traded on an established securities market or otherwise;
and (2) a payment is payable under this Agreement due to a termination of
employment which is considered to be a “separation from service” for purposes of
the rules under Treasury Regulation Section 1.409A-3(i)(2) (payments to
specified employees upon a separation from service); and (3) the Executive is
determined to be a “specified employee” (as determined under Treasury Regulation
Section 1.409A-1(i)), then the payment shall be delayed until a date that is six
(6) months after the date Executive’s employment terminates to the extent
necessary to comply with the requirements of Code Section 409A and related
Treasury Regulations; provided, however, that the payments to which the
Executive would have been entitled during such six (6) month period, but for
this Section 10.1(c), shall be accumulated and paid to the Executive on the
first (1st) day of the seventh (7th) month following the date Executive’s
employment terminates; and

 

  (d) This Agreement is intended to comply with the requirements of Code
Section 409A and the Treasury Regulations and other guidance issued thereunder,
as in effect from time to time. To the extent a provision of this Agreement is
contrary to or fails to address the requirements of Code Section 409A and
related Treasury Regulations, this Agreement shall be construed and administered
as necessary to comply with such requirements to the extent allowed under
applicable Treasury Regulations until this Agreement is appropriately amended to
comply with such requirements.

ARTICLE XI

DISPUTES

11.1 In any action or proceeding relating to this Agreement or otherwise arising
out of or in connection with the Executive’s employment by the Corporation, the
parties agree that they shall be resolved by a bench trial and not a jury trial,
and the parties agree that no damages other than compensatory damages shall be
sought or claimed by either party and each party waives any right to a jury
trial and any claim, right or entitlement to punitive, exemplary, statutory or
consequential damages, or any other damages.

 

10



--------------------------------------------------------------------------------

LOGO [g437747g71r82.jpg]

 

ARTICLE XII

GENERAL

12.1 Time shall be of the essence in the performance of this Agreement.

12.2 This Agreement constitutes the entire agreement between the parties hereto
with respect to the matters contained herein and supersedes and replaces any
previous agreements, contracts, oral understandings or discussions. This
Agreement may not be amended or modified in any respect except by written
instrument signed by the parties hereto.

12.3 This Agreement shall be construed and enforced in accordance with the laws
of the State of Illinois, without regard to choice of law or conflicts of laws
principles, and the parties hereby irrevocably consent to the jurisdiction of
the Courts of the County of Cook County, Illinois, or for those matters which
would be properly brought in federal court, to the jurisdiction of the U.S.
District Court for the Northern District of Illinois.

12.4 This language of this Agreement reflects the mutual intent of the parties
and shall not be strictly construed against either party; therefore no rule of
strict construction shall apply in construing the terms of this Agreement.

12.5 This Agreement shall be for the benefit of and shall be binding upon
Corporation, its successors and assigns and, at the discretion of the
Corporation, upon any person, firm or corporation with which Corporation may be
merged or consolidated or which may acquire all or substantially all of
Corporation’s assets through sale, lease, liquidation or otherwise. The rights
and benefits of Executive are personal to him and no such rights or benefits
shall be subject to assignment or transfer by Executive.

12.6 This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, legal personal representatives,
successors and permitted assigns.

12.7 If for any reason, any provision or part of this Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality or enforceability
of the remaining provisions or part provisions of this Agreement shall not in
any way be affected or impaired thereby.

12.8 The waiver by either party of any breach of the provisions of this
Agreement shall not operate or be construed as a waiver by that party of any
other breach of the same or any other provision of this Agreement.

12.9 Except as specifically altered in this Agreement, nothing in this Agreement
shall detract from, alter, modify or amend any obligations or duties owed by the
Executive to the Corporation, pursuant to any statute, regulation, or at common
law or equity.

 

11



--------------------------------------------------------------------------------

LOGO [g437747g71r82.jpg]

 

12.10 This Agreement may be executed in any number of counter-parts, all of
which when taken together, shall constitute one original Agreement.

IN WITNESS WHEREOF the parties hereto acknowledge and agree that they have read
and understand the terms of this Agreement, and that they have executed this
Agreement of their own free act, on the dates set forth below, to be effective
as of the Effective Date set forth herein.

 

    SPARTON CORPORATION:     By:   Date: 11/6/2012     /s/ Larry Brand     Larry
Brand     Vice President, Human Resources     EXECUTIVE: Date: 11/6/2012     /s/
Mark Schlei     Mark Schlei

 

12